Case 1:19-mc-00412-LAK-GWG Document 44 Filed 09/24/19 Page 1of1

KOHN, SwirTt & GRaF, P.C.

1600 Market STREET, SUITE 2500

JOGEPH C. KOHN PHILADELPHIA, PENNSYLVANIA 19103-7225 HAROLD E. KOHN
ROBERT A. SWIFT 1914-1999
ROBERT J, LaROCCA?r

DENIS F, GHEILS to

DOUGLAG A, ABRAHAMS = (215) 238-1700 OF COUNSEL
WILLIAM E, HOESE TELECOPIER (215) 238-1968 MERLE A, WOLFSON
STEVEN M. STEINGARD * . . GEORGE W. CRONER
STEPHEN H. SCHWARTZ! FIRM E-MAIL: info@kohnswift.com LISA PALFY KOHN

GRAIG W, HILLWIG Wee Site: www.kohnswift.com
BARBARA L. GIBSON’
JONATHAN GHUB *t et

NEIL L. GLAZER t E-Mail: rswift@kohnswift.com
KEVIN LAUKAITIG

ZAHRA R. OGOUZA *
AARTH!I MANOHAR

t ALGO ADMITTED IN NEW YORK September 24, 2019
+ ALSO ADMITTED IN NEVADA

° ALSO ADMITTED IN NEW JERGEY

¢ ALGO ADMITTED IN CALIFORNIA

+ ALGO ADMITTED IN WAGHINGTON, D.C.

2 ONLY ADMITTED IN NEW YORK

Honorable Gabriel W. Gorenstein
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

In Re: Enforcement of Philippine Forfeiture Judgment Against All Assets of
Arelma, S.A., No. 19-412 (LAK)

Dear Judge Gorenstein:

In accordance with Section 2(b) of the Court’s Individual Rules, I wish to notify the Court
that, after conferring with Applicant United States, the briefing schedule for
Intervenor/Respondent Duran’s Motion for Summary Judgment (ECF #’s 37-41) will be in
accordance with Local Rule 6.1(b).

Respectfully yours,

Jobat A. Swift
RAS:yr

Cc: All Counsel via ECF

{00203025 }
